Exhibit 10.5
SEPARATION AND RELEASE AGREEMENT
     THIS AGREEMENT sets forth the entire agreement between John Giamatteo
(“You” or “Employee”) and RealNetworks, Inc. (“RN” or “Real”) regarding the
terms and conditions of your separation from employment, and shall be effective
on the eighth day after you execute this Agreement (“Effective Date”).
     1. Separation Date. We agree that your last day of regular employment
(“Separation Date”) was April 2, 2010.
     2. Separation Offer. You have until May 3, 2010 to consider and accept the
offer contained in this Agreement (“Decision Date”). If you sign and return this
Agreement to Jennifer Armstrong-Owens, VP of Human Resources (or her designee),
on or before the Decision Date you will receive the consideration set forth in
Section 3 below.
If you choose not to sign and return this Agreement on or before the Decision
Date, this Agreement will become invalid and unenforceable, which means that you
will not receive the consideration referenced in this Agreement following your
Separation Date or other termination of employment from RN.
     3. Consideration. In consideration of your signing this Agreement,
including the release of claims and other terms set forth below, RN agrees to
the following:

  a. You are entitled to receive a severance amount equivalent of three months
of base salary subject to applicable withholdings which is amount totaling
$108,750.00 (“Severance Amount”). By the later of the second pay period
following (i) your signing of this Agreement or (ii) your Separation Date, Real
will pay you the Severance Amount.     b. By the later of the second pay period
following (i) your signing of this Agreement or (ii) your Separation Date, Real
will pay you a discretionary bonus payment in the amount of $108,750.00.

     4. Vacation and Deductions. Whether or not you sign this Agreement, RN
agrees to pay you on the next payroll date following your Separation Date, any
accrued, unused vacation through your Separation Date, less any applicable
withholding or other authorized deductions. You are required to update your
vacation records in the MYRA system. You agree that RN does not owe you any
other payments except as provided in this Agreement, provided you will be
reimbursed for any reasonable business expenses you have incurred up to your
Separation Date for which you submit appropriate documentation pursuant to RN’s
reimbursement policy no later than two weeks following your Separation Date. You
agree that RN may deduct from any payments to you any sums you owe RN as of the
Separation Date.
     5. Return of Property. You represent that as of your Separation Date you
will have returned to RN all company-owned property in your possession or
control, including but not limited to, credit cards, keys, access cards,
company-owned equipment, computers and related equipment, customer or contact
lists, files, memoranda, documents, price lists, and

1



--------------------------------------------------------------------------------



 



all other trade secrets and/or confidential RN information, and all copies
thereof, whether in electronic or other form.
     6. Waiver and Release of Claims by You.
               A. In exchange for the consideration provided to you in this
Agreement, to which you otherwise would not be entitled, you knowingly and
voluntarily, unconditionally and forever, waive and release any and all claims
(including those for attorneys’ fees), causes of action and rights, whether
known or unknown, contingent or non-contingent, contractual or otherwise,
against Real or its parent, subsidiary or affiliated companies, and its or their
respective directors, officers, agents, insurers, representatives and employees,
past or present, and each of their successors (“Releasees”). You make this
commitment even though you may not know, as of Effective Date, all of the claims
you may lawfully have against the Releasees, and you are giving up the
opportunity to pursue the claims to a trial and have damages set by a judge
and/or jury. You are making this release for all persons or entities that might
claim through you or on your behalf.
               B. You acknowledge that the claims that you are releasing
include, but are not limited to (i) claims relating to your right to purchase
shares of stock of RealNetworks, Inc. including without limitation claims for
fraud, breach of fiduciary duty, or breach of federal or state securities
regulations, and (ii) claims for wrongful discharge, negligent or intentional
interference with contract or economic advantage, personal injury,
misrepresentation, promissory estoppel, unfair business practices, negligent or
intentional infliction of emotional distress, defamation, libel, slander, breach
of contract, wage and hour violations including violations of the Fair Labor
Standards Act; compensation or employee benefits alleged to be owed to you;
discrimination and/or harassment in violation of any local, state, or federal
law such as the Age Discrimination in Employment Act, Equal Pay Act, Title VII
of the Civil Rights Act of 1964, Civil Rights Act of 1991, section 1981 of the
Civil Rights Act of 1866, the Americans with Disabilities Act (but not as to
claims that may arise after the Effective Date of this Agreement), the
Rehabilitation Act of 1973 (sections 503 and 504), the Older Workers’ Benefit
Protection Act, and the Washington Law Against Discrimination ; claims under the
Family and Medical Leave Act, Employee Retirement Income Security Act of 1974,
The Workers Adjustment and Retraining Notification Act, as well as any other
federal, state or local statutes, administrative regulations or legal doctrines
prohibiting discrimination and/or harassment or otherwise governing claims
arising out of or relating to employment or the termination thereof. You
understand that this release binds you and your heirs and assigns.
This release does not extend to any obligations incurred under this Agreement.
In the event you breach this Agreement, RN shall have the right to reimbursement
of monies paid under Section 3.
     7. Confidentiality. You agree that you will keep the terms of this
Agreement confidential and will not disclose the facts or terms to anyone except
members of your immediate family, attorney or counselor, and persons assisting
you in financial planning or income tax preparation, provided that these people
agree to keep the information confidential. Without limiting the foregoing, you
agree that it shall be a breach of this provision for you to in any way
disclose, discuss, or characterize the Agreement to third parties.
     8. Non-Disparagement. You agree not to make any statements, verbally or in
writing, about RN, any of its officers or employees in any manner that is
intended to, or does call

2



--------------------------------------------------------------------------------



 



into question its or their morality, conduct, managerial or business ability or
plans, character, or business judgment; provided that you may respond accurately
and fully to any question, inquiry or request for information when required by
legal process.
     9. Business Protections. You acknowledge that you have previously signed
certain agreements with Real, which may contain ongoing obligations that survive
the termination of your employment, including obligations relating to use of
confidential information, non-solicitation and non-competition. You acknowledge
that you are bound by these obligations, to the fullest extent permitted by law,
and you agree that you will comply fully with these obligations in the future.
     10. Free and Voluntary Act of Employee. You agree that you are entering
into this Agreement as a free and voluntary act and that you have been given at
least 21 days to decide whether to sign this Agreement, and sign it only after
full reflection and analysis. You further acknowledge that you have been advised
to obtain an attorney’s independent counsel and advice, and that you have read
this Agreement carefully and fully understand all of its provisions. If you
choose to sign this Agreement prior to the expiration of the 21 day period, you
acknowledge and agree that you had adequate time and opportunity to fully
consider your rights and this release of them. In signing this Agreement, you do
so of your own free will, and you have been provided with a copy of the
Agreement.
     11. Revocation. You may revoke this Agreement by returning payment in full
of any sums paid under this Agreement and a written notice of revocation to
RealNetworks, Inc. c/o VP Human Resources, within seven (7) days of your
execution of this Agreement. Unless revoked in accordance with this Paragraph,
the Agreement will become final and irrevocable on the 8th day following your
execution of the Agreement.
     12. No Admission of Liability. This Agreement shall not be construed as an
admission by RN or you of any wrongdoing, or improper conduct, liability, breach
of any agreement between you and RN, or any violation of any statute, law or
regulation. Both parties agree that neither this Agreement nor any of its terms
or conditions will be offered or received in evidence in any proceeding or used
in any manner as an admission of wrongdoing or liability on either party’s part.
     13. Litigation Assistance to RN. In the event that any charge, complaint or
lawsuit is filed by or against RN, you agree to provide reasonable cooperation
to RN in the prosecution or defense of the same. Such cooperation may include,
without limitation, meeting with and providing information to RN’s agents and
attorneys upon reasonable notice and at mutually agreed upon times and places.
RN will use its insurance policy(ies) to provide coverage to you relating to
claims arising out of your reasonable, good faith performance of your job
responsibilities to the extent such insurance covers any such claim. Such
coverage includes meeting any deductibles on your behalf and is intended to
provide you coverage which neither increases nor decreases the protections you
have and the caveats to such protection as if you were an on-going executive of
RN.
     14. No Assistance with Claims Against RN. You agree that you will not
encourage or voluntarily assist any current or former employee of RN in
evaluating, filing or pursuing a claim or complaint against any of the
Releasees; provided that this is not intended to prevent you from cooperating
fully and truthfully in any governmental investigation or from testifying in
response to any lawfully issued subpoena.

3



--------------------------------------------------------------------------------



 



     15. General. You acknowledge that your employment at RN was and is at will.
This Agreement, together with your ongoing obligations under any prior
agreements with RN, sets forth the entire agreement between you and RN relating
to your separation from employment, and fully replaces any and all prior
understandings, statements, or agreements between RN and you concerning your
employment with or separation from RN. You agree that RN has no obligation to
notify you of employment opportunities or to offer you re-employment in any
capacity. This Agreement may not be modified except in writing signed by you and
a duly authorized representative of RN. If any provision of this Agreement shall
be held to be illegal, invalid or unenforceable, the remaining terms shall
remain of full force and effect. This Agreement shall be construed and governed
by the laws of the State of Washington and any litigation under it shall be
commenced in the federal or state courts in Seattle, Washington. A faxed
signature will have same effect as an original. By executing this Agreement in
the space provided below, you acknowledge that you have read this Agreement
carefully and fully understand its provisions, and that you are signing
voluntarily and with full understanding of the present and future legal effects.
We have entered into this Agreement as of the date of your signature below.

          RealNetworks, Inc.
      By:   /s/ Jennifer Armstrong-Owen         Title: Vice President, Human
Resources     

Date: April 28, 2010

                Employee:   /s/ John J. Giamatteo              

Date: April 27, 2010 

4